Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any                      Dec 09 2013, 9:55 am
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

MICHAEL FRISCHKORN                                 GREGORY F. ZOELLER
Frischkorn Law LLC                                 Attorney General of Indiana
Fortville, Indiana

                                                   RICHARD C. WEBSTER
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

JACOB PHIPPS,                                      )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )       No. 48A05-1303-CR-129
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE MADISON CIRCUIT COURT
                          The Honorable David A. Happe, Judge
                             Cause No. 48D04-1005-FD-174



                                        December 9, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


KIRSCH, Judge
       Jacob Phipps (“Phipps”) appeals the trial court’s order revoking his probation and

raises the following restated issue: whether the trial court abused its discretion when it

ordered him to serve the entirety of his previously-suspended sentence.

       We affirm.

                       FACTS AND PROCEDURAL HISTORY

       On May 14, 2010, the State charged Phipps with Class D felony resisting law

enforcement, Class A misdemeanor resisting law enforcement, and Class A misdemeanor

driving while suspended. On October 4, 2010, Phipps pleaded guilty to all of the charges

and was sentenced to an aggregate twenty-four months, with six months to be served on

in-home detention and eighteen months suspended to supervised probation. On January

12, 2011, the Madison County Probation Office (“the MCPO”) filed a petition for

termination of in-home detention, alleging that Phipps was in arrears for the payment of

his in-home detention fees. The trial court ordered Phipps’s home detention terminated,

but Phipps paid his arrearage and was retained on home detention. On May 4, 2011, Phipps

was placed on supervised probation after completing the in-home detention portion of his

sentence.

       On July 16, 2012, the MCPO filed a notice of probation violation, which was

amended on August 1, 2012 to allege that Phipps had committed Class D felony

counterfeiting and Class A misdemeanor driving while suspended in two different cause

numbers, had failed to report his arrest to the MCPO within forty-eight hours of his arrest,

had been in a place that sold alcoholic beverages as its primary business, had violated

curfew, and was in arrears in the payment of his probation fees. On October 25, 2012, after

                                             2
a denial hearing, the trial court found several violations and revoked Phipps’s previously-

suspended eighteen-month sentence. The trial court ordered the suspended sentence to be

served on in-home detention.

       Phipps was placed on electronic monitoring on November 9, 2012 and was still

subject to the monitoring on January 24, 2013. Under the terms and conditions of his home

detention, Phipps was required to be at his home when not at his place of employment or

other authorized location. He had a curfew and was only authorized to be out of the house

and at his job from 8:00 a.m. to 8:30 p.m.

       On January 24, at approximately 10:00 p.m., the Madison County Drug Task Force

was investigating the manufacturing of methamphetamine in Madison County, and

members of the task force went to a residence on Brown Street in Anderson, Indiana. Two

officers observed Phipps crawling out of a side window and walking toward the alley.

Despite it being a cold night, Phipps was not wearing a jacket and was only wearing one

glove. When the officers made contact with Phipps, they noticed an overwhelming

chemical odor emanating from him. Phipps told the police he was on his way home from

work, and that, even though he knew he was not supposed to be at the house, he had just

stopped by and that it was his relative’s house. The police discovered methamphetamine

in the bathroom of the house, and also found Phipps’s jacket and other glove in the

bathroom. It was also determined that the window from which Phipps was observed

crawling was the bathroom window. The other occupants of the residence implicated

Phipps in the manufacturing of methamphetamine that night in the house.



                                             3
       On January 25, 2013, the MCPO filed another petition for termination of home

detention, alleging that Phipps had been arrested for manufacturing methamphetamine,

possession of methamphetamine, and possession of chemical reagents or precursors in

violation of the rules of home detention. It was also alleged that he was in arrears in the

payment of his fees. On March 4, 2013, the trial court found that Phipps had violated the

conditions as alleged and revoked his home detention. The trial court ordered that he serve

the balance of his sentence executed in the Department of Correction (“DOC”). Phipps

now appeals.

                            DISCUSSION AND DECISION

       A trial court’s sentencing decision for violations of probation are reviewed for an

abuse of discretion. Figures v. State, 920 N.E.2d 267, 273 (Ind. Ct. App. 2010) (citing

Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007)). An abuse of discretion occurs where

the trial court’s decision is clearly against the logic and effect of the facts and

circumstances. Id. If a petition to revoke probation is filed within the defendant’s

probationary period and the trial court finds the defendant has violated any terms of

probation, the trial court may (1) continue the defendant on probation, with or without

modifying or enlarging the conditions, (2) extend the defendant’s probationary period by

up to one year beyond the original probationary period, or (3) order the execution of all or

part of the sentence that was suspended at the time of initial sentencing. Ind. Code § 35-

38-2-3(g).

       Phipps argues that the trial court abused its discretion when it revoked his in-home

detention and ordered him to serve his entire previously-suspended sentence executed in

                                             4
the DOC. He asserts that it was an abuse of discretion because, at the time of the

evidentiary hearing, he had not yet been convicted of any further crimes. Phipps also

asserts that he was employed at the time of the evidentiary hearing and had the opportunity

to get another job. He claims that, despite his previous revocation petitions, he did not

deserve to have his entire previously-suspended sentence imposed. We disagree.

       Phipps was initially sentenced to in-home detention and probation in the present

case. His probation was revoked because he committed other crimes while on probation,

failed to report his arrest to MCPO as required, and failed to pay his probation fees. The

trial court revoked his probation and ordered him to serve the balance of his sentence on

in-home detention. However, Phipps was again arrested for committing additional criminal

offenses and also violated the conditions of his in-home detention by failing to follow his

curfew.

       The trial court initially granted Phipps the favor of less restrictive punishment and

greater freedom by imposing in-home detention and probation. The evidence presented

showed that Phipps violated the conditions of his in-home detention and probation by

committing several new offenses.      Although he had been previously sanctioned for

violating his probation, Phipps again violated the terms of his in-home detention by

committing new crimes. Therefore, he was not deterred from the commission of crimes by

being granted the favor of probation and in-home detention.

       Additionally, the State need not show that a defendant was convicted of a crime in

order for the trial court to revoke probation. Lightcap v. State, 863 N.E.2d 907, 911 (Ind.

Ct. App. 2007). “Although an arrest standing alone does not necessarily support a

                                             5
revocation of probation, where there is evidence submitted at the hearing from which the

trial court could find that an arrest was reasonable and that there is probable cause for belief

that the defendant violated a criminal law, revocation of probation is permitted.” Id. Here,

the evidence presented at the evidentiary hearing showed that Phipps was discovered

crawling out of the window of a house where methamphetamine was being manufactured.

His jacket and glove were located in the bathroom where the methamphetamine lab was

set up, and the window he was seen crawling out of was the bathroom window. Phipps

also had a strong chemical odor emanating from his person when he was apprehended by

the police. From this evidence, the trial court could have found that Phipps’s arrest was

reasonable and that there was probable cause to believe that he had violated a criminal law.

Based on this, and due to Phipps’s several failures to abide by the conditions of his

probation and in-home detention, we conclude that the trial court was well within its

discretion in revoking Phipps’s in-home detention and ordering him to serve the balance

of his sentence in the DOC.

       Affirmed.

ROBB, C.J., and RILEY, J., concur.




                                               6